Citation Nr: 0527021	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-21 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a lung disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran had active service from July 1967 to February 
1970.  The veteran serviced in the Republic of Vietnam from 
January 1968 to February 1970.  This appeal comes before the 
Board of Veterans' Appeals (Board) from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

In May 2005, the Board remanded this case in order that the 
veteran could testify at a hearing before the Board.  He 
provided testimony at a hearing before a Veterans Law Judge 
(VLJ) from the Board sitting at the RO in July 2005.  The VLJ 
that conducted this hearing will make the final determination 
in this appeal.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 
2002).  The case has now returned for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has contended that his current lung disease was 
incurred during his active service.  In the alternative, he 
has argued that his lung disease is the result of exposure to 
toxic herbicides, that is, Agent Orange.  Due to the 
complicated and unusual nature of his current lung disease, a 
detailed discussion of his medical history is required.

His service medical records reveal that upon his enlistment 
in June 1967 he did not report any prior medical history of a 
pulmonary illness or injury.  On examination, his lungs and 
chest were reported to be normal and his chest X-ray was also 
found to be normal.

A service medical record dated in October (year omitted) 
noted complaints of headaches, fever, chills, diarrhea for 
the past seven days, malaise, and decreased appetite.  On 
examination, there was an injected oral pharynx and hepato-
spenomegaly.  His chest was found to be clear.  No diagnosis 
was given.  A separate medical record dated in October 1968 
noted a diagnosis of fever of undetermined origin ("FUO").

A military dispensary note of January 1969 reported 
complaints of sore throat, headache, nausea, cramps, nasal 
congestion, non-productive cough, painful joints, and 
malaise.  On examination, his temperature was 101 degrees.  
The impression was bronchitis and to rule out malaria.  

He was given a military separation examination in February 
1970.  He did not report any medical history of a pulmonary 
disease or injury.  On examination, his lungs and chest were 
reported to be normal.  His chest X-ray was also reported to 
be negative.

The veteran testified that he was first diagnosed with a 
respiratory disease in 1986.  A private operative report of 
October 1986 noted that the veteran had been hospitalized for 
spontaneous right pneumothorax of persistent large 
bronchopleural fistula.  He underwent right thoracotomy, 
resection of pulmonary blebs and pulmonary abrasion.  
Outpatient examination in November 1986 noted that the 
veteran was doing well and his lungs sounded clear.  

In December 1990, the veteran was seen for complaints of low 
fever, productive cough, and pleurtic type pain.  He was 
hospitalized with a diagnosis of emphysematous blebs of the 
left lung.  His history included smoking a pack of cigarettes 
a day until one year before admission.  Examination revealed 
a huge bullous involvement of the upper lobe of the left 
lung, to the point of displacing over half of the left 
pleural space, and compression of the left lower lobe.  He 
underwent fibroptic bronchoscopy followed by left 
posteriolateral thoracotomy and resection of a huge bullae of 
the apical segments of the left upper lobe and pleural 
abrasion.

The veteran's medical records noted continual treatment of 
his lung disorder from 1990 to the present.  The diagnoses 
included severe chronic obstructive pulmonary disease (COPD), 
possible sleep apnea, and developing cor pulmonale.  

A VA pulmonary consultation in April 2001 noted that the 
veteran smoked 25 packs of cigarettes a day until 1982 when 
he quit.  The veteran's history of exposure included Agent 
Orange during the Vietnam War and aqueous ammonia through his 
work with blueprint machines as an architectural designer.  
His father died at age 55 from emphysema, but the veteran's 
alpha-1 antitrypsin tests were negative.  His siblings were 
healthy and without lung disease.  The assessments were 
severe emphysema and hemoptysis.  

The veteran's treating VA physician (internal medicine) 
prepared a medical statement in May 2002.  It was noted that 
the veteran suffered with severe, oxygen dependent emphysema.  
The physician reported that pulmonary function tests (PFT) 
had revealed severe obstruction and restriction.  His history 
included exposure to Agent Orange during the Vietnam War and 
a history of smoking 25 packs of cigarettes a year until 1990 
when he quit.  Prior alpha-1 antitrypsin testing was reported 
to have been negative.  The physician commented that "I 
don't recall seeing a patient with as advanced emphysema for 
his age in my 13 year career as an internist...Even with his 
smoking history, his COPD seems far advanced for someone his 
age."

A VA physician (Section Chief, Pulmonary and Critical Care) 
prepared an opinion in September 2004.  His assessment of the 
veteran's respiratory disease was extensive bullous emphysema 
with giant bullae in both the right and left lung.  He 
commented:

Overall pattern [of the disease], 
however, is not typical for contrilobular 
emphysema usually induced by cigarette 
smoking and suggests a possible second 
etiologic factor.  His father died in his 
50's of emphysema, and despite the 
absence of evidence for A1AT deficiency, 
a genetic defect in protease balance is 
on way to explain his premature 
development of the disease - he has a 
history of smoking from 1968 to 1990 with 
a few years in the late 1980's of smoking 
cessation and less active smoking 
overall.  I estimate his total pack year 
exposure at 18 years with this history.  
This is a very modest smoking history to 
produce the amount of disease present.  
There is no evidence in medical 
literature, to my knowledge, that Agent 
Orange can produce this pattern of 
disease, but there are few to no 
(credible) systematic studies of the 
relationship of Agent Orange to pulmonary 
emphysema either.  He has evidence by 
arterial blood gases of chronic 
ventilatory and oxygenation respiratory 
failure.  In any case, we are left with a 
severely impaired patient with a poor 
prognosis.  

As the medical evidence is inconclusive regarding the 
etiology of any current lung disease, this case must be 
remanded for a VA compensation examination to evaluate the 
veteran and provide a competent medical opinion regarding the 
existence and etiology of the any current lung disorder.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see Myers v. 
Brown, 5 Vet. App. 3, 4-5 (1993); Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004) (The duty to assist requires VA to 
obtain a medical opinion as to the relationship between an 
in-service event, injury, or symptomatology and a current 
disability.); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (The Board cannot base its decisions on its own 
unsubstantiated medical opinion.)

A VA outpatient record of March 2003 indicated that the 
veteran was receiving Social Security Administration (SSA) 
disability benefits.  VA has not obtained the medical 
evidence reviewed by the SSA.  The Court has ruled on the 
importance of VA obtaining relevant medical evidence in the 
possession of the SSA when making determinations on the award 
of VA compensation.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 371-2 (1992).  On remand, the Agency of Original 
Jurisdiction (AOJ) must ensure that the relevant SSA records 
are obtained and associated with the claims file, or make the 
appropriate determination that they no longer exist (as 
affirmed by the custodian of the records) and further 
development would be futile.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  Accordingly, the case is hereby 
REMANDED for the following:

1.  Contact the appropriate SSA office 
and request legible copies of all 
evidence reviewed by SSA in its award of 
disability benefits to the veteran.  All 
responses and/or evidence received should 
be associated with the claims file.

The veteran is informed that if there is evidence linking his 
disability to service, he must submit that evidence.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  If upon completion of the above action 
the claim remains denied, the case should be returned after 
compliance with requisite appellate procedure.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




